Citation Nr: 0702068	
Decision Date: 01/24/07    Archive Date: 01/31/07

DOCKET NO.  05-15 313	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has basic eligibility for Department of 
Veterans Affairs (VA) death benefits.





ATTORNEY FOR THE BOARD

Kristi L. Gunn, Associate Counsel





INTRODUCTION

The appellant claims that the deceased served in the U. S. 
Armed Forces for the Far East during World War II.  The 
appellant seeks benefits as the alleged deceased's widow.  

This matter is on appeal to the Board of Veterans' Appeals 
(Board) from a January 2004 decision of the VA Regional 
Office (RO) in Manila, the Republic of the Philippines, which 
determined that the claimant was not entitled to VA death 
benefits because the deceased lacked status as a veteran.



FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the deceased in this case had no service as a member of 
the Philippine Commonwealth Army, including the recognized 
guerrillas in the service of the Armed Forces of the United 
States.



CONCLUSION OF LAW

The requirements of basic eligibility for VA death benefits 
based on qualifying service by the appellant's alleged 
deceased spouse have not been met.  38 U.S.C.A. §§ 101, 107, 
1310, 1541, 5103, 5103A, 5107 (West 2002 and Supp. 2005); 
38 C.F.R. §§ 3.1, 3.3, 3.5, 3.6, 3.40, 3.41, 3.203 (2006).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  When VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and the representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2005); 38 C.F.R. § 3.159(b) (2006); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004), the Court held that VA must 
(1) inform the claimant of any information and evidence not 
of record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request that the claimant provide any evidence in 
their possession that pertains to the claim.

Moreover, the VCAA is not applicable to matters in which the 
law, and not the evidence, is dispositive.  See Mason v. 
Principi, 16 Vet. App. 129, 132 (2002).  VA will refrain from 
providing assistance in obtaining evidence where the claimant 
is ineligible for the benefits sought because of lack of 
qualifying service, lack of veteran status, or other lack of 
legal eligibility.  38 C.F.R. § 3.159(d).  When there is 
extensive factual development in a case, and there is no 
reasonable possibility that any further assistance would aid 
the appellant in substantiating his claim, VCAA does not 
apply.  38 U.S.C.A. § 5103A(a)(2) (Secretary not required to 
provide assistance "if no reasonable possibility exists that 
such assistance would aid in substantiating the claim").  
Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001).  This 
decision results in a denial of the claim for basic 
eligibility as a veteran, and any failure to provide notice 
as to the effective date and rating is harmless error.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

This case turns on whether the deceased had qualifying 
service.  Because the deceased is not considered a 
"veteran," the appellant is not entitled to VCAA-related 
assistance and notification.  Absent any evidence from the 
appellant indicating otherwise, there is no need to further 
attempt to confirm the negative certifications already 
obtained from the service department.  As the law is 
dispositive in this case, the VCAA is not applicable.

All relevant facts have been properly developed, and all 
evidence necessary for equitable resolution of the issue on 
appeal has been obtained.  The evidence includes the 
statement from the National Personnel Records Center denying 
record of the deceased's service.  The Board concludes that 
all reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the appellant's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the appellant's claim for 
entitlement to VA benefits.  No further assistance to the 
appellant with the development of evidence is required.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided.

The appellant contends in her December 2004 statement that 
the deceased served as a member of the Commonwealth Army of 
the Philippines, including the recognized guerillas during 
World War II.  In support of her claim, she has submitted 
various documents which are to the effect that the deceased 
had service during World War II, including a certificate 
issued by the Armed Forces of the Philippines in April 2003, 
which provides the claimed dates of service for the deceased, 
and a January 1963 statement from the Prisoner of War (POW) 
office stating that the veteran was a POW from May 22, 1942 
to January 21, 1943.

In order to be eligible for benefits administered by the VA, 
the evidence must establish that the individual seeking 
benefits is a surviving spouse of a veteran.  The term 
"veteran" is defined in 38 U.S.C.A. § 101(2) as a person 
who served in the active military, naval, or air service, and 
who was discharged or released therefrom under conditions 
other than dishonorable.  Under 38 C.F.R. §§ 3.40 and 3.41, 
certain service with the Commonwealth Army of the 
Philippines, with the Philippine Scouts, and guerrilla 
service is included for VA benefits purposes.

Under 38 C.F.R. § 3.203(a), the VA may only accept evidence 
of service submitted by a claimant, such as a DD Form 214, 
Certificate of Release or Discharge from Active Duty, or 
original Certificate of Discharge, without verification from 
appropriate U.S. Service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the United States service department; (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  
38 C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 
38 C.F.R. § 3.203(a), the VA shall request verification of 
service from the service department.  See 38 C.F.R. § 
3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is 
a prerogative of the service department, and the VA has no 
authority to amend or change their decision.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that findings by a United States service department verifying 
or denying a person's service are binding and conclusive upon 
the VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); 
Venturella v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. 
Brown, 7 Vet. App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. 
App. 530, 532 (1992).

Applying the pertinent legal criteria to the facts summarized 
above, the Board notes that the appellant maintains that she 
is entitled to VA benefits based on the deceased's qualifying 
military service in the United States Armed Forces during 
World War II.  Although she has submitted evidence in support 
of her claim, this documentation fails to meet the 
requirements of 38 C.F.R. § 3.203(a).  In this regard, the 
Board notes that none of her submissions consist of a 
document from a United States service department.  
Specifically, the appellant did not submit a DD Form 214, a 
Certificate of Release or Discharge from Active Duty, or an 
original Certificate of Discharge issued by a United States 
service department.  38 C.F.R. § 3.203(a)(1).

In March 2002, August 2003, and September 2003, VA requested 
the service department to verify whether the deceased served 
in the U.S. Armed Forces in the Philippines.  The record 
illustrates that the service department certified in October 
2003, that the deceased had "no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the Armed Forces of the United 
States."  This verification is binding on VA such that VA 
has no authority to change or amend the finding.  Duro, 2 
Vet. App. at 532.

Because the service department certified that the deceased 
had no service in the U.S. Armed Forces in the Philippines, 
the Board finds that the deceased is not a "veteran" for VA 
benefits purposes and that the appellant is, thus, not 
eligible for benefits under the laws administered by VA.  As 
the law and not the evidence of record is dispositive in this 
case, the claim must be denied because of the lack of legal 
entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).

The Board regrets that a more favorable determination could 
not be made in this case.

ORDER

Entitlement to basic eligibility for VA benefits is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


